1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   KETEMA L. ROSS,                                     Case No. 3:18-cv-01197-MMA-MDD
     Patient #068942-2,
11
                                        Plaintiff,       ORDER DISMISSING CIVIL
12                                                       ACTION FOR FAILING TO STATE
                          vs.                            A CLAIM PURSUANT
13
                                                         TO 28 U.S.C. § 1915(e)(2) AND FOR
14                                                       FAILING TO PROSECUTE IN
     SAN DIEGO COUNTY SHERIFF’S                          COMPLIANCE WITH COURT
15   DEPARTMENT; ALL (UNKNOWN)                           ORDER REQUIRING
16   INVOLVED OFFICERS,                                  AMENDMENT
17                                   Defendants.

18
19         Plaintiff Ketema L. Ross, while committed to Atascadero State Hospital (“ASH”)
20   and proceeding pro se, initiated this civil rights action pursuant to 42 U.S.C. § 1983 and
21   seeking damages against the San Diego County Sheriff’s Department (“SDCSD”) and
22   several unknown SDCSD officers. See Compl., Doc. No. 1 at 1-2.
23         Plaintiff, who suffers from bi-polar disorder, claimed the SDCSD and several
24   unidentified deputies violated his Fourth Amendment rights during his November 26, 2016
25   arrest. Plaintiff admitted he was un-medicated, disoriented, inadequately clothed, and
26   seeking shelter at the Mall of the Americas near the U.S.-Mexico border at the time. Id. at
27   2-3. He sought $10,000 in both general and punitive damages, and requested an injunction
28   enjoining harassment and further injury. Id. at 5.
                                                     1
                                                                           3:18-cv-01197-MMA-MDD
1    I.         Procedural History
2               On August 23, 2018, the Court granted Plaintiff leave to proceed in forma pauperis
3    (“IFP”), but dismissed his Complaint for failing to state claim pursuant to 28 U.S.C.
4    § 1915(e)(2)(B)(ii). See Doc. No. 3. Plaintiff was notified of his pleading deficiencies,
5    and granted 45 days leave to file an Amended Complaint that fixed them, if he could. Id.
6    at 5-11. Plaintiff was further cautioned his failure to amend would result in the dismissal
7    of his case. Id. at 11 (citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a
8    plaintiff does not take advantage of the opportunity to fix his complaint, a district court
9    may convert the dismissal of the complaint into a dismissal of the entire action.”)).
10              More than two months have passed since the Court issued its August 23, 2018 Order,
11   and Plaintiff’s Amended Complaint was due on or before October 9, 2018. But to date,
12   Plaintiff has failed to file an Amended Complaint, and has not requested an extension of
13   time in which to do so.1 “The failure of the plaintiff eventually to respond to the court’s
14   ultimatum–either by amending the complaint or by indicating to the court that [he] will not
15   do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin
16   Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
17   II.        Conclusion and Order
18              Accordingly, the Court DISMISSES this civil action in its entirety without
19   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
20   granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and his failure to prosecute pursuant to
21   FED. R. CIV. P. 41(b) in compliance with the Court’s August 23, 2018 Order.
22
23                                                  
24   1
      In fact, it appears Plaintiff has been released from ASH because the Court’s August 23,
25   2018 Order was returned by the U.S. Post Office as undeliverable on August 29, 2018. See
     Doc. No. 4. “A party proceeding pro se must keep the court and opposing parties advised
26   as to current address.” S.D. Cal. CivLR 83.11.b. Should mail directed to a pro se plaintiff
27   at his last designated address be returned by the Post Office, and no notice of change of
     address be submitted within 60 days, “the Court may dismiss the action without prejudice
28   for failure to prosecute.” Id.
                                                       2
                                                                              3:18-cv-01197-MMA-MDD
1          The Court further CERTIFIES that an IFP appeal would not be taken in good faith
2    pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
3    dismissal and to close the file.
4          IT IS SO ORDERED.
5    DATE: October 30, 3018              _______________________________________
                                         HON. MICHAEL M. ANELLO
6
                                         United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                                                      3:18-cv-01197-MMA-MDD
